DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited as recited in a Request for Continued Examination in accordance with 37 CFR 1.114, filed on July 8, 2021, were subject to a non-final office action filed on July 30, 2021 (the “July 30, 2021 Non-Final Office Action”).  On November 1, 2021, Applicant submitted amendments to claims 1-3, 8-12, 19, and 20 (the “November 1, 2021 Amendment”).  Claims 4-7 and 13-16 were not amended in the November 1, 2021 Amendment (except for the amendments to independent claims 1 and 10 which they individually depend from respectively).  Claims 1-20, as recited in the November 1, 2021 Amendment, are currently pending, and subject to the final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 was considered by the examiner and is in compliance with the provisions of 37 CFR §§ 1.97(c)(1) and 1.97(e)(1).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 8-10, filed November 1, 2021, with respect to rejections of claim 1-20 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.
   Applicant asserts that the claims are integrated into a practical application under Prong Two of Step 2A, because the claims are similar to the USPTO’s Example 42 of the Subject Matter Eligibility Examples and the claims have been amended to recite the specifics of how the influence degrees are calculated. See Applicant’s Remarks, at p. 8-9.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been indicative of integrating an abstract idea into a practical application.
The additional elements of claims 1-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).  For example, Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is implemented by a semiconductor memory element such as a RAM and a flash memory, a hard disk, an optical disc, and the like.” Id. at p. 8.  “The input interface 130 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad including an operation surface to be touched to perform an input operation, a touch screen obtained by integrating a display screen and a touch pad, a noncontact input circuit with an optical sensor, a voice input circuit, and the like.” Id. at pp. 8-9.  “The display 140 is implemented by a liquid crystal monitor, a cathode ray tube (CRT) monitor, a touch panel, and the like.” Id. at p. 9.  “The processing circuitry 150 is implemented by a processor.” Id. at p. 9.  This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows 
In regard to the additional elements of: “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19); “generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20); limiting the periods before and after the hospitalization periods and before and after the treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a highest influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18) - the Federal Circuit has held that receiving or transmitting data over a network represents well-understood, routine, and conventional activities. See MPEP § 2106.05(d) (citing Intellectual Ventures v. Symantec).  Similarly, the limitations directed to: “generating the integrated data”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 4-9 and 13-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 4-9 and 13-18 (e.g., limiting the generated hospitalization periods and treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a high influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18).
Further, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant’s statements that the claim limitations help to provide better healthcare is conclusory, because it does not identify which claims limitations solve a technical problem.  Further, the claims do not recite anything beyond calculating the influence degrees (i.e., basic math) and presenting this information on a display.  Therefore, the additional elements described in the claims are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 10-11, filed November 1, 2021, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, 19, and 20.  Therefore, the combinations of the references previously cited in the July 30, 2021 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1, 10, 19, and 20.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following amendments added to the claims in the November 1, 2021 Amendment which are not supported by the original disclosure are as follows:
- Applicant added new claim 1 and 10 to require that medical information processing apparatus and method, comprise:  calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in lines 6-10 of claim 1 and lines 6-11 of claim 10); and
- Applicant added new claim 19 and 20 to require that medical information processing apparatus and method, comprise:  calculating, based on the integrated data, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in lines 5-9 of claim 19 and lines 5-10 of claim 20).
Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These amendments change the scope of the claims.
Applicant disclosure is silent as to the aforementioned limitations.  For example, Applicant discloses that “the information during the hospitalization period and the information outside the hospitalization period to be analyzed” and “the information of the treatment execution date and the information outside the treatment execution date may be integrated to be analyzed.” See Applicant’s specification as filed on October 23, 2018, at p. 43, lines 5-7 and 8-10.  This disclosure provides general support for the system being capable of analyzing information during and outside of a hospitalization period and during and outside of a treatment execution date.  However, Applicant’s disclosure does not provide support for the system: (1) calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event; and (2) calculating, based on the integrated data, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event (i.e., the specification does not describe calculating influence degrees for a first event during and outside of hospitalization period and during and outside of a treatment execution date, and how this information contributes to the occurrence of a second).
Therefore, the limitations directed to: (1) “calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event”, as described in lines 6-10 of claim 1 and lines 6-11 of claim 10; and (2) “calculating, based on the integrated data, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event”, as described in lines 5-9 of claim 19 and lines 5-10 of claim 20, is deemed to be new matter, because the specification does not provide support for this amended limitation.  As such, claims 1, 10, 19, and 20 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2-9 (which individually depend on claim 1) and claims 11-18 (which individually depend on claim 10) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) indefinite rejections of claims 1 and 10 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim language must be “definite” to comply with 35 U.S.C. 112(b). See MPEP § 2173.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See id.

First, claims 1 and 10 recite a limitation directed to the apparatus, comprising: “calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event” (as described in lines 6-10 of claim 1 and lines 6-11 of claim 10).  The terms “before and after the hospitalization period” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “before and after the hospitalization period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, claims 1 and 10 are rejected as being indefinite.  For examination purposes, the phrase “a first event that occurred in a patient during a period 
Claims 2-9 (which individually depend on claim 1) and claims 11-18 (which individually depend on claim 10) are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Next, claims 19 and 20 recite a limitation directed to the medical information processing method, comprising: “calculating, based on the integrated data, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event” (as described in lines 5-9 of claim 19 and lines 5-10 of claim 20).  The terms “before and after the ” in claims 19 and 20 is a relative term which renders the claim indefinite. The term “before and after the treatment execution date” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1 and 10 are directed to medical information processing apparatuses, which are within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 19 and 20 are directed to medical information processing methods, which are also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 10, 19, and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 19 substantially recites the following limitations):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1):

generate integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period (as described in claims 1 and 19); and

calculate, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 1 and 19).

Similarly, claim 10 recites the following limitations (and claim 20 substantially recites the following limitations):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10):

generate integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date (as described in claims 10 and 20); and

calculate, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 10 and 20).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., calculating how much an event contributes to the occurrence of another event).  That is, other than reciting: (1) a medical information processing apparatus; (2) processing circuitry; and the steps of: (3) “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19); and (4) “generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20), the context of claims 1, 10, 19, and 20 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the i.e., calculating how much an event contributes to the occurrence of another event).
The aforementioned claim limitations described in claims 1, 10, 19, and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually calculating how much each category contributes to the occurrence of an event (i.e., making evaluations or judgments).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes that the “calculating” steps described in claims 1, 10, 19, and 20 could also be interpreted to fall with the “Mathematical Concepts” grouping of abstract ideas (i.e., mathematical relationships and mathematical calculations), because these limitations represent generic mathematical calculations.  Accordingly, claims 1, 10, 19, and 20 recite an abstract idea that falls within the Mental Processes and Mathematical Concepts categories.
Examiner also notes that claims 2-9 (which individually depend on claim 1) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of another event).  Similarly, claims 11-18 (which individually depend on claim 10), further narrow the abstract idea described in claim 10 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of another event).  Also, Examiner notes that dependent claims 2, 3, 11, and 12 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Claims 2 and 11 further define the parameters to be used in the calculation and similarly cover Claims 3 and 11 further add a classification step for classifying information into various categories and compiling the influence degrees which is considered to be part of a mental process (i.e., classifying information into different categories is a mental step).  Dependent claims 4-9 and 13-18 include additional elements that require further consideration under Prong Two of Step 2A.   Therefore, dependent claims 2-9 and 11-18 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites and claim 19 substantially recites the following additional elements of (identified in bold font below):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1):

generate integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period (as described in claims 1 and 19); and

calculate, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 1 and 19).

Similarly, claim 10 recites and claim 20 substantially recites the following additional elements of (identified in bold font below):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10):

generate integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date (as described in claims 10 and 20); and

calculate, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 10 and 20).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of: classifying information into different categories and calculating how much each category contributes to the occurrence of an event), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the medical processing apparatuses and processing circuitry) to perform the existing processes of: classifying information into different categories and calculating how much each category contributes to the occurrence of an event);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the medical processing apparatuses and processing circuitry as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the medical processing apparatuses and processing circuitry (i.e., generic software) to ultimately perform the limitations identified in claims 1, 10, 19, and 20 as being directed to the abstract idea.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the “generating integrated data” steps described in claims 1, 10, 19, and 20 to collect and provide data processing circuitry to carry the aforementioned abstract idea (i.e., inputting data for an equation to make the classifications and calculations).
Thus, the additional elements in independent claims 1, 10, 19, and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, 11, and 12 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Dependent claims 4-9 and 13-18 include the following additional elements (identified in bold font):
wherein the period before and after the hospitalization period is a predetermined period (as described in claim 4);

wherein the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5);

wherein the processing circuitry is configured to present corresponding information in descending order of the influence degree (as described in claims 6 and 15);

wherein the processing circuitry is configured to enhance display information that indicates a category having a highest influence degree of a plurality of influence degrees with respect to the event (as described in claims 7 and 16);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a size of a displayed object (as described in claims 8 and 17);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a distance between displayed objects (as described in claims 9 and 18);

wherein the period before and after the treatment execution date is a predetermined period (as described in claim 13); and

wherein the processing circuitry is configured to generate integrated data that is integrated based on treatment execution date (as described in claim 14).

However, these additional elements in dependent claims 4-9 and 13-18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 4-9 and 13-18 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 4-9, 10, and 13-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 4-9, 10, and 13-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 4-10, and 13-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the medical processing apparatuses and processing circuitry – Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is implemented by a semiconductor memory element such as a RAM and a flash memory, a hard disk, an optical disc, and the like.” Id. at p. 8.  “The input interface 130 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad including an operation surface to be touched to perform an input operation, a touch screen obtained by integrating a display screen and a touch pad, a noncontact input circuit with an optical sensor, a voice input circuit, and the like.” Id. at pp. 8-9.  “The display 140 is implemented by a liquid crystal monitor, a cathode ray tube (CRT) monitor, a touch panel, and the like.” Id. at p. 9.  “The processing circuitry 150 is implemented by This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19); “generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20); and the aforementioned additional elements identified in claims 4-9 and 13-18 - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “generating the integrated data”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 4-9 and 13-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 4-9 and 13-18 (e.g., limiting the periods before and after the hospitalization periods and before and after the treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a highest influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18).
Therefore, the additional described in claims 1, 4-10, and 13-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 4-10, and 13-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 4-10, and 13-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2 and 3 (which individually depend on claim 1); and claims 11 and 12 (which individually depend on claim 10), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 3, 11, and 12 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 10.  Dependent claims 2, 3, 11, and 12 merely add limitations that further narrow the abstract idea described in independent claims 1 and 10.  Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Farooq et al. (Pub. No. US 2014/0095201); in view of:
- Bain (Pub. No. US 2011/0166889).

	Regarding claims 1 and 19,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 19) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the hospitalization and the period before and after the hospitalization period with respect to a second event that occurred in the patient after the hospitalization period, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 1 and 19) (Farooq, paragraphs [0029], [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, the failure to prescribe aspirin (i.e., a first event that occurred in a patient during a period including a hospitalization period) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., example of a second event that may occur in a patient after a hospitalization period) for a given patient being beyond a threshold.  For example, paragraph [0029] teaches that the risk may be predicted before admission (i.e., an event that occurred before a hospitalization period), right at the time the patient is admitted and during a stay of a patient (i.e., an event that occurred during a hospitalization period), at discharge (i.e., an event that occurred after a hospitalization period), and/or other times.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the first event that occurred in the patient during a period including the hospitalization period”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much the first event contributes to the occurrence the second event).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the first event is indicative of a greater contribution to the occurrence of the second event).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).  NOTE: Claim Interpretation – In accordance with the analysis in the indefinite rejection of the claims described in the Clam Rejections – 35 U.S.C. § 112(b) Section above, the phrase “a first event that occurred in a patient during a period including the hospitalization period and the period before and after the hospitalization period” is interpreted and read the same as “a first event that occurred in a patient during a period including the hospitalization period.”  Please see the indefiniteness rejections under the Claim Rejections – 35 U.S.C. § 112(b) Section above, for further clarification and complete analysis.).
		- Farooq does not explicitly teach an apparatus and method, comprising:
generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period (as described in claim 1 and 19).
		- However, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period (as described in claim 1 and 19) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before the hospitalization period), after a visit (i.e., information obtained during a period after the hospitalization period), and/or during a visit to a healthcare provider (i.e., information obtained during a hospitalization period).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the hospitalization period).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.

claims 10 and 20,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 20) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- calculating, based on the integrated data, an influence degree of information corresponding to a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date with respect to a second event that occurred in the patient after the treatment execution date, the influence degree indicating a degree of contribution to the occurrence of the second event (as described in claims 10 and 20) (Farooq, paragraphs [0029], [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, an adverse reaction to treatment or drugs (i.e., a first event that occurred in a patient during a period including a treatment execution date).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., a first event that occurred in a patient during a period including a treatment execution date) is identified as being the strongest link or contributor to a i.e., example of a second event that may occur in a patient after the treatment execution date) for a given patient being beyond a threshold.  For example, paragraph [0029] teaches that the risk may be predicted before admission (i.e., an event that occurred before a treatment execution date), right at the time the patient is admitted and during a stay of a patient (i.e., an event that occurred during a treatment execution date), at discharge (i.e., an event that occurred after the treatment execution date), and/or other times.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the first event that occurred in the patient during a period including the treatment execution date”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much the first event contributes to the occurrence the second event).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the first event is indicative of a greater contribution to the occurrence of the second event).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).  NOTE: Claim Interpretation – In accordance with the analysis in the indefinite rejection of the claims described in the Clam Rejections – 35 U.S.C. § 112(b) Section above, the phrase “a first event that occurred in a patient during a period including the treatment execution date and the period before and after the treatment execution date” is interpreted and read the same as “a first event that occurred in a patient during a period including the treatment execution date.”  Please see the indefiniteness rejections under the Claim Rejections – 35 U.S.C. § 112(b) Section above, for further clarification and complete analysis.).
Farooq does not explicitly teach an apparatus and method, comprising:
			- generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date (as described in claim 10 and 20).
		- However, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date (as described in claim 10 and 20) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before a treatment), after a visit (i.e., information obtained during a period after the treatment), and/or during a visit to a healthcare provider (i.e., information obtained during a treatment period).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the treatment period).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.

claims 2 and 11,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 10 (which claim 11 depends on), as described above.
		- Farooq further teaches a system, comprising:
			- calculating the influence degree of information corresponding to the first event included in information other than information about a treatment result with respect to the second event specified from information about the treatment result among information contained in the integrated data (as described in claims 2 and 11) (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, the risk of acquiring an infection, of the patient falling, of contrast induced illness (e.g., nephrogenic systemic fibrosis or contrast induced nephropathy), of psychotic episode, of cardiac arrest, of seizure, of aneurism, of stroke, of a blood clot, of other trauma (i.e., examples of a first event that included information other than information about a treatment result).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., also an example of a first event that includes information other than information about a treatment) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., also an example of a second event that may specify information about a treatment result, because a heart attack can occur after treatment or after lack of treatment) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the first event that includes information other than information about a treatment result”).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the first event is indicative of a greater contribution to the occurrence of the second event).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).).
	The motivation and rationale for modifying the system for predicting or preventing adverse events associated with a patient taught by Farooq, in view of Bain, described in the analysis of the obviousness rejections of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claims 1 and 10 above, and further in view of:
- Anderson et al. (Pub. No. US 2010/0191100); and
- Ensey et al. (Pub. No. US 2018/0181712).

	Regarding claims 3 and 12,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 10 (which claim 12 depends on), as described above.
		- Farooq further teaches a system, wherein:
			- the processing circuitry is configured to compile influence degrees of pieces of the information for each of the categories, and further calculate the influence degree of each category (as described in claims 3 and 12) (Farooq, paragraph [0087]; Paragraph [0087] teaches that a visual representation of the relationship of the probability to the patient record may assist user understanding.  The visual representation is output on a display or printed (i.e., compiling a list of the influence degrees of the pieces of information).  The visual representation of the relationship links i.e., the influence degrees of the different pieces of information) from a specific patient record are inserted.  A pictorial representation of the contribution of different variables, based on the values, to the risk may assist the user in general understanding of how any conclusions are supported by inputs (i.e., calculating and compiling the influence degrees of different pieces of information for each category).).
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, information about a clinical path, and information about a treatment result (as described in claims 3 and 12).
		- However, in analogous art of medical diagnostic and tracking systems, Anderson teaches a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, and information about a treatment result (as described in claims 3 and 12) (Anderson, paragraphs [0092] and [0135]; Paragraph [0092] teaches that based on the response to the diagnostic questions and/or other types of patient analysis data obtained, the diagnosis module groups the patient into a particular classification of patient (i.e., classifying the information into categories).  In some embodiments, the classification is by type of injury or medical condition (i.e., patient information before treatment).  In some embodiments, the classifications and groupings are based on factors identified in clinical studies (i.e., information about treatment) and/or past patient treatments as being indicators of success for the available treatment options (i.e., information about a treatment result).  Paragraph [0135] teaches that this feature is beneficial for organizing information into categories that define a series or set of information that is useful in evaluating a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic and tracking systems at the time of the effective filing date of the claimed invention to further modify the Farooq, as modified in view of Bain, to incorporate a step and feature directed to classifying information into categories based on: (1) type of injury or medical condition; (2) factors identified in clinical studies; and (3) past patient treatments as being indicators of success for the available treatment options, as taught by Anderson, in order to organize information into categories that define a series or set of information that is useful in evaluating a patient. See Anderson, paragraph [0135]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems, Ensey teaches a system, comprising:
			- classifying the information included in the integrated data into categories including information about a clinical path (as described in claims 3 and 12) (Ensey, paragraphs [0031]; Paragraph [0031] teaches that care plans are discreet and/or non-discreet data entered into the electronic medical record organized by each care event (i.e., classifying information into different categories).  A care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s).  By organizing and correlating discrete and non-discrete care pathway data (i.e., classifying information into a clinical path category) in a medical record to clinical problem(s), condition(s) and/or comorbidities, care plans become repeatable and measurable standards of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain; and Anderson, to incorporate a step and feature directed to classifying information into a care pathway category, as taught by Ensey, in order to organize information into categories that make care plans more repeatable and improve measurable standards of care. See Ensey, paragraph [0031]; see also MPEP § 2143 G.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claims 1 and 10 above, and further in view of:
- Okabe et al. (Pub. No. US 2016/0203286).

	Regarding claims 4 and 13,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 10 (which claim 13 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the period before and after the hospitalization period is a predetermined period (as described in claim 4); and the period before and after the treatment execution date is a predetermined period (as described in claim 13).
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the period before and after the hospitalization period is a predetermined period (as described in claim 4); and the period before and after the treatment execution date is a predetermined period (as described in claim 13) (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission (i.e., “a pre-determined hospitalization period” and “a pre-determined treatment execution date”).  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified Bain, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

	Regarding claims 5 and 14,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 10 (which claim 14 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5); and the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (as described in claim 14).
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5); and the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (as described in claim 14) (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission (i.e., integrating data based on “hospitalization date”) or the scheduled date of surgery in the application for surgery (i.e., integrating data based on “treatment execution date”), in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified Bain, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claims 1 and 10 above, and further in view of:
- Ueno et al. (Pub. No. US 2009/0182581).

	Regarding claims 6 and 15,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of: claim 1 (which claim 6 depends on); and claim 10 (which claim 15 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15).
		- However, in analogous art of medical systems, Ueno teaches a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15) (Ueno, paragraphs [0012] and [0062]; Paragraph [0062] teaches the degree of influence I is obtained for each attribute pair on the bases of Equation (1), and a TAN structure is generated by re-arranging each degree of influence I in descending order (i.e., presenting corresponding information in descending order of the influence of degree).  Paragraph [0012] teaches that this feature is beneficial for generating improved health plans based on easiness of the improvements.).
Farooq, as modified in view of Bain, to incorporate a step and feature directed to presenting the degree of influence calculations in descending order, as taught by Ueno, in order to help generate improved health plans based on easiness of the improvements. See Ueno, paragraph [0012]; see also MPEP § 2143 G.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claims 1 and 10 above, and further in view of:
- Kanada (Pub. No. US 2009/0182581).

	Regarding claims 7 and 16,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of: claim 1 (which claim 7 depends on); and claim 10 (which claim 16 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates a category having a highest influence degree of a plurality of influence degrees with respect to the event (as described in claims 7 and 16).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates a category having a highest influence degree of a plurality of influence degrees with respect to the event (as described in claims 7 and 16) (Kanada, paragraphs [0060] and [0207]; i.e., enhancing display information that indicates a category having a highest influence degree of a plurality of influence degrees).  Paragraph [0207] teaches that this feature is beneficial for easily recognizing a degree of similarity relative to the highest degree of similarity.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the category of information having the highest degree of influence, as taught by Kanada, in order to make the degree of similarity relative to the highest degree of similarity more easily recognizable. See Kanada, paragraph [0207]; see also MPEP § 2143 G.

	Regarding claims 9 and 18,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of: claim 1 (which claim 9 depends on); and claim 10 (which claim 18 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a distance between displayed objects (as described in claims 9 and 18).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a distance between displayed objects (as described in claims 9 and 18) (Kanada, paragraphs [0038], [0159], and [0160]; Paragraphs [0038] and [0159] teach that in the first and second aspects of the present invention, the expression “calculates a degree of similarity by using the weighting coefficient” means that any method may be used as long as a large weighting coefficient is calculate as a degree of similarity.  For example, a sum of weighting coefficients may be used to calculate the degree of similarity.  Alternatively, a distance defined by a sum of squares or the like of a difference between a weighting coefficient of a classification of each clinical-information item of a target patient and a weighting coefficient of a classification of each clinical-information item of registration cases (i.e., displaying information indicating a difference in the influence degree with respect to the event as a distance between displayed objects) may be calculated as a degree of similarity.  Further, the degree of similarity may be judged to be higher as the distance is shorter.  Paragraph [0160] teaches that this feature is beneficial for identifying information, such as diagnosis data and detailed content of treatment that is similar to that of a target patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the distance between displayed objects as information indicating a difference in the influence degree of different information, as taught by Kanada, in order to make the help identify information that is similar to that of a target patient. See Kanada, paragraph [0160]; see also MPEP § 2143 G.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claims 1 and 10 above, and further in view of:
- Takada et al. (Pub. No. US 2018/0260726).

	Regarding claims 8 and 17,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of: claim 1 (which claim 8 depends on); and claim 10 (which claim 17 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a size of the displayed object (as described in claims 8 and 17).
		- However, in analogous art of information analysis and processing systems, Takada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the second event as a size of the displayed object (as described in claims 8 and 17) (Takada, paragraph [0083], FIG. 7A; Paragraph [0083] teaches that FIGS. 7A, 7B, 8A, and 8B are diagrams illustrating display examples of factors and influence degrees (i.e., influence degrees with respect to an event).  Figure 7A is a diagram illustrating an exemplary regression coefficient of an explanatory variable.  The displayed graph represents a regression coefficient in the constructed regression model for a feature 1, a feature 2, and a feature 3 as explanatory variables. The graph illustrates an amount of change in the target variable (i.e., displaying information indicating a difference in the influence degree as a size of an object) in a case where each of the explanatory variables increases by one.  Figure 7A shows an amount of change in the difference features i.e., showing the difference in the influence degrees as different sizes of an object).  Paragraph [0083] teaches that this feature is beneficial for comparing different features and determining the amounts of change of the target variables in a case.).
	Therefore, it would have been obvious to one of ordinary skill in the art of information analysis and processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the size of objects as information indicating a difference in the influence degree of different information, as taught by Takada, in order to make the help compare different features and determining the amounts of change of the target variables in a case. See Takada, paragraph [0160]; see also MPEP § 2143 G.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686